Citation Nr: 0837545	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active from September 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This claim was previously before 
the Board in April 2007 at which time the Board remanded the 
claim for further development.  The requested development has 
been completed and the case has since returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was not shown during active service and is not 
demonstrated until many years following separation; there is 
no probative medical evidence linking the veteran's current 
tinnitus with his period of active service.


CONCLUSION OF LAW

Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
bilateral tinnitus is related to his service in the United 
States Army from September 1942 to November 1945.  
Specifically, the veteran claims that he was exposed to 
excessive noise during service while he was a gunner on the 
Galapagos and Panama islands.  The veteran attributes his 
current hearing loss and tinnitus to this acoustic trauma.  
The veteran is currently service-connected for bilateral 
hearing loss and is in receipt of a non-compensable 
evaluation for his hearing loss.      

Relevant Evidence

The veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus in July 2004.  He was 
afforded a VA audiological examination in October 2004 which 
showed hearing loss.  However, the veteran did not report any 
tinnitus at that time.  By rating decision dated in October 
2004, the RO granted service connection for hearing loss but 
denied service connection for tinnitus as there was no 
evidence of a current disability.  

Subsequently, in a November 2004 VA outpatient treatment 
report the veteran reported that he had experienced tinnitus 
in his ears for the past six years.  During a September 2005 
VA audiological examination the veteran reported tinnitus 
with an onset of five to six years earlier.  The examiner 
noted that there was no indication of tinnitus in the October 
2004 VA audiological examination report and stated that she 
could not opine as to the etiology of the veteran's claimed 
tinnitus without resort to mere speculation.  During a 
January 2006 VA audiological examination the veteran reported 
bilateral tinnitus.  When asked to opine whether the 
veteran's bilateral tinnitus was related to his service-
connected hearing loss the examiner noted that the veteran 
failed to report tinnitus during the October 2004 VA 
examination but during the September 2005 VA examination the 
veteran reported that he first noticed the tinnitus 
approximately five years earlier.

In an undated report from the veteran's private physician, 
Dr. W.L. noted that the veteran had chronic ringing in the 
left ear (i.e., tinnitus).  In a May 2007 statement Dr. W.L. 
noted that the veteran suffered from chronic severe tinnitus 
and specifically opined that the veteran's tinnitus was more 
likely than not related to his high level of noise exposure 
during military service.

In a May 2008 VA audiological examination report the examiner 
opined that tinnitus was not caused by or a result of the 
veteran's military service.  The examiner noted that the 
veteran did not report of or complain of tinnitus during the 
interview.  The examiner also noted that there was no 
evidence of tinnitus in service and no evidence of tinnitus 
in the October 2004 VA audiological examination report.  

Relevant Law

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Board finds that the preponderance of the evidence is 
also against the claim for service connection for tinnitus.  
First, the evidence does not definitively demonstrate a 
current tinnitus disability.  Indeed, the veteran did not 
report tinnitus in October 2004 but only a month later, in 
November 2004, claimed that he had been experiencing tinnitus 
for the past six years.  Subsequently, when reexamined in May 
2008 the veteran did not report tinnitus.  

Even assuming the veteran does have a current diagnosis of 
tinnitus, the next question, then, is whether there is a 
nexus between the current tinnitus and the veteran's military 
service.  While Dr. W.L.., the veteran's private physician, 
opined that the veteran's tinnitus was related to service, it 
appears that the veteran's clinical history was obtained from 
the veteran, rather than based on a review of the medical 
records, particularly the claims file.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant' s 
recitations).  Furthermore, Dr. W.L.'s statement does not 
provide any supporting clinical reasons or bases for his 
opinion, and fails to address the lengthy gap in time between 
the veteran's separation from service and the onset of 
reported symptoms.

The Board finds the negative VA opinion offered in May 2008 
to have more evidentiary weight than W. L.'s opinion.  First, 
the Board finds that a VA examiner is competent to render a 
medical opinion as to the etiology of the veteran's tinnitus.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, 
the VA examiner reviewed the veteran's medical records, 
discussed all relevant evidence, and provided reasons and 
bases for his conclusions.  For these reasons, his 
conclusions are found to be highly probative.

The Board must also note the 59 years between the veteran's 
separation from service in 1945 and the first report of 
tinnitus in 2004.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Moreover, while the veteran is competent to report 
his observable symptomatology, he has not here contended a 
continuity of symptoms dating back to active service.  
Rather, he only indicated an onset of tinnitus from 
approximately 1998, which was still several decades after 
discharge.

Given the evidence of record, the Board finds that service 
connection for tinnitus is not warranted.  The veteran's 
claim of acoustic trauma in service is credible.  Thus, the 
fact that the veteran was exposed to loud noises in service 
is not is dispute.  However, the first objective showing of 
tinnitus in the record is the November 2004 VA outpatient 
treatment report, approximately 59 years after service.  
Finally, while the May 2007 private opinion relates the 
veteran's tinnitus to service, the Board finds the September 
2005, January 2006, and May 2008 negative VA medical opinions 
to have the most evidentiary weight.  

The veteran's claim for service connection includes his own 
assertion that his tinnitus is related to service.  The Board 
does not doubt the sincerity of the veteran's beliefs that 
his tinnitus is due to his active military service.  
Nevertheless, as a lay person not trained in medicine, his 
opinion that a current disability is causally related to 
active service is not competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Rather, medical evidence on 
this point is required.  Although this case contains private 
medical evidence supporting the veteran's claims, the Board 
finds that the VA medical opinions are more probative, for 
reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for tinnitus, and the appeal is denied.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  With regard to the question of private 
treatment records from a Dr. R in the April 2007 Board 
remand, the Board notes that in July 2007 correspondence the 
veteran indicated that he had never been treated by a Dr. R 
for his tinnitus and instead had only been treated by Dr. 
W.L.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for tinnitus is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


